Citation Nr: 1733343	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for high cholesterol.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law
WITNESSES AT HEARING ON APPEAL

The Veteran and C.B., the Veteran's Son


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing is associated with the Veteran's claims file.  

At the April 2017 hearing, the Veteran sought, and was granted, a 30-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2016).  In April 2017, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  38 C.F.R. § 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran withdrew her claims for service connection for diabetes mellitus, high cholesterol, hypertension, sleep apnea, and carpal tunnel syndrome on the record at the hearing in April 2017.


CONCLUSION OF LAW

Regarding the claims of entitlement to service connection for diabetes mellitus, high cholesterol, hypertension, sleep apnea, and carpal tunnel syndrome, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction with respect to those claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, given the Veteran's expression of intent to withdraw the claims decided herein, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.


II. Withdrawn Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document. 38 C.F.R. § 20.204(b)(1).

Here, the Veteran withdrew her claims for entitlement to service connection for diabetes mellitus, high cholesterol, hypertension, sleep apnea, and carpal tunnel syndrome on the record at the hearing in April 2017.  The withdrawals were accepted by the VLJ.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate. 38 U.S.C.A. § 7105(d)(5). 

The Board finds that the Veteran's claims for service connection were for diabetes mellitus, high cholesterol, hypertension, sleep apnea, and carpal tunnel syndrome were withdrawn at the hearing, and these claims are dismissed accordingly.


ORDER

The claims of entitlement to service connection for diabetes mellitus, high cholesterol, hypertension, sleep apnea, and carpal tunnel syndrome are dismissed.




REMAND

The Board finds that the Veteran's claim for service connection for PTSD requires further development.  The Veteran has been diagnosed with PTSD, and the Veteran's claimed stressor is spousal abuse at the hands of the man she was married to during her service.  However, the VA examination conducted in February 2012 concluded that the evidence did not support a connection between the Veteran's PTSD and her service due, in part, to the fact that the Veteran's service records indicated that she was a decorated service-member, successful in her assignments, and did not indicate a history of behavioral or performance difficulties.

At the April 2017 hearing, the Veteran testified that her service record was sterling because she spent as much time as she could working and focused on her work in order to avoid the trauma of her home life.  She also testified that she volunteered for additional training and duties in order to avoid being at home.  It does not appear that the VA examiner considered this theory when evaluating the existence of a nexus between the Veteran's PTSD and her service.  The Veteran's military personnel records document trainings in April 1980, December 1982, June 1984, and possibly an additional training attended by the Veteran while she was stationed at Fort Meade.  

Additionally, the Veteran's PTSD diagnosis predates the publishing of the DSM-5 in 2013.  Consequently, the Board must remand this matter for an evaluation under the criteria of the DSM-5.  38 C.F.R. § 4.125(a).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that she provide any information that she may have regarding any temporary duty or training assignments that she may have volunteered for or been ordered to do during her service, particularly those that would have taken her away from her home or required additional duty shifts.

2. Based on the response from the Veteran, undertake all appropriate action to locate records of or otherwise verify these temporary or additional duties and trainings.

3. Obtain and associate with the claims file any outstanding or updated VA treatment records that are not already associated with the claims file.

4. After the above records development has been completed, to the extent possible, arrange for the Veteran to be scheduled for a VA examination with an appropriate examiner to assess the nature and etiology of her PTSD.  The Veteran's entire claims file, including this remand, should be made available for the examiner's inspection.

Any diagnosis should conform to the criteria for that condition set forth in the DSM-5. 38 C.F.R. § 4.125(a).

With respect to PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition is linked by medical evidence to the claimed in-service stressor (the abuse perpetrated on the Veteran by the Veteran's former spouse). 

A complete rational for this opinion, and any opinion rendered, should be provided.  In this regard, the examiner's attention is called to the Veteran's testimony that she performed her duties so thoroughly as means of avoiding her home where the abuse was occurring.  The examiner's attention is also called to (1) July 1994 waiver of indebtedness acknowledging that the Veteran was avoiding an abusive husband at that time; (2) the evidence of the Veteran's trainings in 1980, 1982, 1984, and the additional training at Fort Meade documented in her personnel records; and (3) any further evidence of additional trainings or additional/temporary trainings or duties that is developed as a result of the directives of this remand.  The examiner should discuss what effect this evidence has, if any, on the examiner's opinion as to whether there is a link between the Veteran's PTSD and the spousal abuse she endured in service.

5. Once the development above has been completed, undertake any further development that may be indicated as a result.  Then, readjudicate the claimson appeal.  If it remains denied, or less than the full benefit is granted, provide the Veteran and her attorney with an appropriate Supplemental Statement of the Case and a reasonable time to respond.  Then, if the file is otherwise in order, return the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


